Citation Nr: 0824008	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-18207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to the service connected Type 
II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The RO, in pertinent part, denied the 
benefits sought on appeal.

The veteran presented testimony before the Board in May 2008.  
The transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A remand is necessary in order to afford the veteran 
additional VA examinations.  38 U.S.C.A. § 5103A(d).  First, 
a new audiological examination is warranted.  The veteran 
contends that hearing loss is the result of acoustic trauma 
during service.  Specifically, he asserts his condition is 
the result of exposure to noise from military weapons fire 
and claymore mines.  

The veteran was afforded a VA examination in November 2004.  
The veteran was diagnosed with mild high frequency 
sensorineural hearing loss of the left ear.  Pure tone 
threshold in decibels, were as follows: 10 at 500 Hertz, 5 at 
1000 Hertz, 10 at 2000 Hertz, 30 at 3000 Hertz, and 35 at 
4000 Hertz.  While the VA examiner opined that hearing loss 
was more likely due to military service, the auditory 
thresholds did not meet the criteria for impaired hearing 
pursuant to 38 C.F.R. § 3.385.  (Note: impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.)  

The veteran has since testified in May 2008, some three and a 
half years later, that his left ear hearing loss has worsened 
in severity to the extent that everyday conversation has 
become difficult.  Similarly, the veteran maintains that he 
has experienced intermittent tinnitus since his discharge 
from service.  The veteran is deemed competent to discuss his 
hearing acuity and tinnitus.  

Service connection was already awarded for right ear hearing 
loss in January 2005.  As such, VA has conceded acoustic 
trauma.  In order to satisfy the duty to assist, a new VA 
examination is necessary to determine whether the veteran 
currently has impaired hearing in the left ear as defined by 
38 C.F.R. § 3.385 and whether such hearing loss and reported 
tinnitus are the result of acoustic trauma in service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The examiner is 
asked to address the specific questions set forth in the 
numbered paragraphs below.  

A psychiatric examination is also necessary prior to 
rendering a determination on the merits of the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric condition secondary to the service connected Type 
II diabetes mellitus.  38 U.S.C.A. § 5103A(d).  The veteran 
maintains that his psychiatric disorder, variously diagnosed 
as bipolar and cyclothymic disorders, is the result of 
fluctuating blood sugar levels from his Type II diabetes 
mellitus.

VA outpatient treatment records show the veteran has been 
diagnosed with bipolar disorder.  Upon VA examination in 
November 2004, the veteran was diagnosed with cyclothymic 
disorder.  The examiner indicated that he was not able to 
give an opinion on how influential the veteran's fluctuating 
blood sugar levels was on his mood and interpersonal 
relationships.  He further indicated that it was "entirely 
plausible that the veteran's bipolar symptoms were 
significantly influenced by his diabetes..."   In a June 2006 
addendum opinion, the examiner indicated that a medical 
doctor, specifically a psychiatrist, would be more suited to 
make a determination of the influence of fluctuating blood 
sugar levels on the veteran's mood symptoms.  See electronic 
mail response dated June 16, 2006.

Although the VA examiner suggested the need for an 
examination by a psychiatrist, a subsequent psychiatric 
examination was never requested.  Based on the evidence of 
record, including the opinion that a psychiatric opinion was 
indicated, the Board finds that such examination is necessary 
to determine whether a currently diagnosed acquired 
psychiatric disorder is proximately due to or the result of 
the service connected Type II  diabetes mellitus.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310.

Ongoing VA medical records pertinent to the issues, dated 
after June 2006, should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for left 
ear hearing loss, tinnitus, and a 
psychiatric disorder since his discharge 
from service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Specifically, the RO should 
obtain VA outpatient treatment records 
dated after June 2006 from the New York 
VA Medical Center.

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
VA audiological and psychiatric 
examinations to ascertain the nature and 
likely etiology of the veteran's left ear 
hearing loss, tinnitus, and psychiatric 
disorder, if any.  The veteran's claims 
folder must be available to, and reviewed 
by, the examiners in conjunction with the 
examinations.  The examiners should 
indicate that the claims folder was 
reviewed, and they should be asked to 
comment on the medical opinions already 
of record.

Left Ear Hearing Loss and Tinnitus:  
Audiological testing should be completed 
and auditory thresholds in frequencies at 
500, 1000, 2000, 3000, and 4000 Hertz 
should be provided.  Speech recognition 
scores using the Maryland CNC Test should 
also be provided.  

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that left hearing 
loss and/or tinnitus are the result of 
acoustic trauma during active military 
service.   The examiner should give an 
individual opinion as to each disease or 
disorder diagnosed, if any.  The examiner 
should explain in detail the rationale 
for any opinion given.  Any opinions 
provided should be rectified with the 
medical opinion expressed in the November 
2004 report of VA examination.

Psychiatric Disorder:  All necessary 
psychological evaluations should be 
performed.  Following review of the 
claims file and examination of the 
veteran, the examiner should offer an 
opinion as to whether: (a) the veteran 
has a currently diagnosed psychiatric 
disorder, to include bipolar disorder and 
cyclothymic disorder; and (b) if yes, it 
is at least as likely as not (50 percent 
or greater likelihood) that it is 
proximately due to or the result of the 
service connected Type II diabetes 
mellitus, specifically, fluctuating blood 
sugar levels. 

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

